Name: 2002/182/EC: Commission Decision of 28 February 2002 approving the amended plan presented by Austria for the eradication of classical swine fever in feral pigs in Lower Austria (Text with EEA relevance) (notified under document number C(2002) 639)
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  means of agricultural production;  Europe;  agricultural activity;  health;  natural environment
 Date Published: 2002-03-02

 Avis juridique important|32002D01822002/182/EC: Commission Decision of 28 February 2002 approving the amended plan presented by Austria for the eradication of classical swine fever in feral pigs in Lower Austria (Text with EEA relevance) (notified under document number C(2002) 639) Official Journal L 061 , 02/03/2002 P. 0055 - 0055Commission Decisionof 28 February 2002approving the amended plan presented by Austria for the eradication of classical swine fever in feral pigs in Lower Austria(notified under document number C(2002) 639)(Only the German text is authentic)(Text with EEA relevance)(2002/182/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1), fifth sub-paragraph thereof,Whereas:(1) Classical swine fever has occurred in the feral pig population in an area of the Province of Lower Austria, Austria, in 2000 and early 2001.(2) Austrian authorities have applied the measures laid down in the plan for the eradication of classical swine fever in feral pigs covering the concerned areas of Lower Austria, which was approved by means of Commission Decision 2001/140/EC(2).(3) In the light of the favourable evolution in the situation Austria has submitted an amended plan for approval, pursuant to Article 16(1) of Directive 2001/89/EC.(4) The amended plan has been examined by the Commission and found to comply with the provisions of Directive 2001/89/EC.(5) For the sake of clarity it is appropriate to repeal Decision 2001/140/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The amended plan submitted by Austria for the eradication of classical swine fever in feral pigs in the Province of Lower Austria is hereby approved.Article 2Austria shall bring into force the laws, regulations and administrative provisions for implementing the plan referred to in Article 1 from the date of adoption of this Decision.Article 3Decision 2001/140/EC is hereby repealed.Article 4This Decision is addressed to the Republic of Austria.Done at Brussels, 28 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 50, 21.2.2001, p. 22.